Exhibit 10.2

FIRST AMENDMENT OF

JOHN BEAN TECHNOLOGIES CORPORATION

EMPLOYEES’ RETIREMENT PROGRAM

PART I SALARIED AND NONUNION HOURLY EMPLOYEES’ RETIREMENT PLAN

WHEREAS, John Bean Technologies Corporation (the “Company”) maintains the John
Bean Technologies Corporation Employees’ Retirement Program Part I Salaried and
Nonunion Hourly Employees’ Retirement Plan (the “Plan”);

WHEREAS, the Company now deems it necessary and desirable to amend the Plan in
certain respects; and

WHEREAS, this First Amendment shall supersede the provisions of the Plan to the
extent those provisions are inconsistent with the provisions of the amendment;

NOW, THEREFORE, by virtue and in exercise of the powers reserved to the Company
under Section 11.1 Plan Amendment or Termination of the Plan, the Plan is hereby
amended in the following respects, effective January 1, 2010:

1. The definition of “Earnings” contained in Article I of the Plan is hereby
amended to add the following sentence to the end thereof which shall read as
follows:

Notwithstanding any Plan provision to the contrary, a Participant’s Earnings
shall not include any compensation paid by the Company or a Participating
Employer to the Participant for any Plan Year commencing on or after January 1,
2010.

2. The definition of “Eligible Employee” contained in Article I of the Plan is
hereby amended to add the following sentence to the end thereof which shall read
as follows:

Notwithstanding any Plan provision to the contrary, no Employee shall become an
Eligible Employee on or after January 1, 2010.

3. The definition of “Final Average Yearly Earnings” contained in Article I of
the Plan is hereby amended to add the following sentence to the end thereof
which shall read as follows:

Notwithstanding any Plan provision to the contrary, a Participant’s Final
Average Yearly Earnings shall be determined as of December 31, 2009, and shall
not be redetermined thereafter.



--------------------------------------------------------------------------------

4. The definition of “Social Security Covered Compensation Base” contained in
Article I of the Plan is hereby amended to add the following sentence to the end
thereof which shall read as follows:

Notwithstanding any Plan provision to the contrary, no future adjustments
occurring pursuant to Section 230 of the Social Security Act on or after
January 1, 2010 shall be made to the Social Security Covered Compensation Base
with respect to any Participant.

5. The definition of “Year of Credited Service” contained in Article I of the
Plan is hereby amended to add the following sentence to the end thereof which
shall read as follows:

Notwithstanding any Plan provision to the contrary, except as provided below
with respect solely to the determination of whether a Participant has attained
his or her Early Retirement Date, the accrual of any future Year of Credited
Service for all Participants shall cease and, as a result, Year of Credited
Service with respect to a Participant shall not include any Period of Service of
the Participant on or after January 1, 2010. Notwithstanding the preceding to
the contrary, with respect solely to the determination of whether a Participant
has attained his or her Early Retirement Date, each future Year of Credited
Service of the Participant shall be taken into account.

6. Section 2.1 of the Plan is hereby amended to add the following paragraph to
the end thereof which shall read as follows:

Notwithstanding any Plan provision to the contrary, (a) no Employee shall become
a Participant in the Plan on or after January 1, 2010; (b) no Participant shall
be credited with future Earnings for any Plan Year commencing on or after
January 1, 2010; (c) except with respect solely to the determination of whether
a Participant has attained his or her Early Retirement Date as set forth in the
definition of Year of Credited Service set forth in Article I of the Plan, no
Participant shall accrue any future Year of Credited Service on or after
January 1, 2010; and (d) no future adjustments occurring pursuant to Section 230
of the Social Security Act on or after January 1, 2010 shall be made to the
Social Security Covered Compensation Base with respect to any Participant.

IN WITNESS WHEREOF, the Company has caused this amendment to be executed by a
duly authorized representative this 15th day of September 2009.

 

JOHN BEAN TECHNOLOGIES CORPORATION By:  

/s/ Ronald D. Mambu

Its:   Vice President, Chief Financial Officer,   Treasurer and Controller